In a negligence action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County, entered in Dutchess County on September 6, 1960, which granted plaintiff’s motion to vacate a prior order granting defendant’s motion for summary judgment; *993and which denied defendant’s motion for summary judgment. Order entered September 6, 1960, affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.